February 03, 2006


Mr. Christopher Tramonte
Tramonte &  Associates
Wortham Tower, Suite 1815
2727 Allen Parkway
Houston, TX 77019

Ms. Linda Rogers
Clerk, Sixth Court of Appeals
100 N. State Line Ave., #20
Texarkana, TX 75501
Mr. David M. Gunn
Beck, Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010


Ms. Rosemary T. Snider
McCool Smith,  P.C.
P.O. Box O
Marshall, TX 75671

RE:   Case Number:  04-0245
      Court of Appeals Number:  06-03-00077-CV
      Trial Court Number:  00-0775-01

Style:      IN RE  LUMBERMENS MUTUAL CASUALTY COMPANY

Dear Counsel:

      Today the Supreme Court of Texas conditionally  granted  the  petition
for writ  of  mandamus  and  issued  the  enclosed  opinion  in  the  above-
referenced cause.  The Motion to Strike is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Sherry    |
|   |Griffis       |